755 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LORETTA J. BOWLIN, PLAINTIFF-APPELLANT,v.SECRETARY OF HEALTH AND HUMAN SERVICES, DEFENDANT-APPELLEE.
NO. 83-3721
United States Court of Appeals, Sixth Circuit.
1/30/85

Appeal from the United States District Court for the Northern District of Ohio
Before:  ENGEL and WELLFORD, Circuit Judges; and DeMASCIO, District Judge.*
PER CURIAM.


1
In this appeal from the denial of her application for social security disability benefits, Mrs. Loretta J. Bowlin claims that the administrative law judge (ALJ) improperly disregarded evidence of disabling pain and that the Appeals Council failed to consider a consultative psychological evaluation submitted after the ALJ's decision had been made.


2
Mrs. Bowlin is a 52-year old woman with a fourth grade education.  She worked as an inspector at a metal fabricating plant for thirteen years until October, 1980.  At that time Mrs. Bowlin took a leave of absence from her job after experiencing numbness in her arms similar to the symptoms of a heart attack.  Although she returned to work in December, 1980, Mrs. Bowlin left her job again in January, 1981, after she experienced dizziness and nausea and passed out at work.  She has not worked since that time.


3
Mrs. Bowlin filed an application for disability benefits on February 13, 1981.  Her application was denied initially and on reconsideration.  After holding a hearing, Administrative Law Judge Richard H. Harper also denied Mrs. Bowlin's claim in a decision dated January 8, 1982.  The Appeals Council refused to review the claim, and on September 22, 1983, United States Magistrate James G. Carr dismissed the case filed by Mrs. Bowlin in the district court.


4
On appeal, Mrs. Bowlin raises two issues.  First, she claims that the ALJ improperly disregarded evidence that she suffers from disabling pain.  The parties agree that Mrs. Bowlin suffers from angina and its attendant pain, but they disagree as to whether Mrs. Bowlin's pain is disabling.  Mrs. Bowlin claims frequent pain in her neck, chest, left shoulder and arm, lower back, and legs.  She testified that she has passed out because of the severity of these pains.  The Social Security Administration asserted, however, and the ALJ concluded that despite these pains Mrs. Bowlin retains the residual functional capacity for sedentary work.  Mrs. Bowlin asserts that this conclusion was not supported by the evidence.


5
Mrs. Bowlin also argues that error was committed below when the Appeals Council failed to consider a psychological evaluation she submitted to the Council.  After the ALJ rendered his decision on January 8, 1982, Mrs. Bowlin underwent a psychiatric evaluation.  The psychiatrist found that Mrs. Bowlin suffers from anxiety neurosis with psychophysiological cardiovascular system disorder causing her to be 'totally and permanently disabled.'  Mrs. Bowlin submitted the psychiatrist's report to the Appeals Council.  The Council found that the report was immaterial because the record of the proceeding before the ALJ did not contain any suggestion or proof that Mrs. Bowlin was suffering from any mental impairment.  Mrs. Bowlin here asserts that the action of the Appeals Council was in error.


6
This is a difficult case, especially in light of the ALJ's finding that Loretta Bowlin's combination of impairments precludes her from returning to her former occupation.  However, we conclude that upon the record as a whole, substantial evidence supports the Secretary's determination that the plaintiff retains a residual functional capacity for sedentary work despite her impairments.


7
Accordingly, the judgment of the district court is AFFIRMED.



*
 Honorable Robert E. DeMascio, United States District Court for the Eastern District of Michigan, sitting by designation